 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ohr Pharmaceuticals, Inc.  8-K [ohrpharma_8k-103111.htm]
 
Exhibit 10.23
 
 
AMENDMENT 1 TO WARRANT AGREEMENT
 


This AMENDMENT 1, dated as of October 31, 2011, to the WARRANT AGREEMENT (the
“Warrant Agreement”), dated the 31st day of October, 2006, between OHR
PHARMACEUTICAL INC. (formerly known as BBM Holdings, Inc.), a Delaware
corporation (the “Company”), and STANDARD REGISTRAR AND TRANSFER COMPANY, INC.,
as Warrant Agent (the “Warrant Agent”).


W I T N E S S E T H:


WHEREAS, in order to facilitate future exercise of the Warrants, the Company has
offered (the “Warrant Offering”) to holders of Warrants for a period expiring at
5:00 PM on October 31, 2012, to extend the Term of the Warrant; subject to the
effectiveness of this Amendment 1 to Warrant Agreement;
 
WHEREAS, the amendments as provided herein shall not adversely affect the
interests of the holders under the Warrant Agreement;


WHEREAS, capitalized terms not otherwise defined herein shall have the meaning
set forth in the Warrant Agreement;


NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto agree as follows:


1. Extension Term.  The definition of “Warrant Expiration Date” set forth in the
Warrant Agreement is hereby amended to replace "October 31, 2011” with “October
31, 2012,” subject to Section 2 below.  The period commencing November 1, 2011
and ending on the Warrant Expiration Date (as amended) shall be referred to as
the “Extension Term”, and the Warrants shall be exercisable during the Extension
Term; provided that the rights of Registered Holders under Section 4(b) of the
Warrant Agreement to exercise Warrants by surrender of Common Stock or Warrants
shall be void and of no effect during the Extension Term.
 
2. Early Termination of Extension Term.  In the event the market price of the
Company’s Common Stock shall exceed an amount equal to $1.50, the Company at its
option may terminate the Extension Term on 10 business days notice (the
“Termination Notice”).  Market price for the purpose of this Section 2 shall
mean the average closing bid price of the Common Stock for five (5) consecutive
trading days as reported on the Pink Sheets or the official report of Nasdaq or
any U.S. national securities exchange if the Common Stock of the Company is
listed  The Termination Notice shall be delivered in accordance with Section 3
below and shall specify the date fixed for termination, which upon such notice
shall be the amended Warrant Expiration Date.  If the giving of Termination
Notice shall have been completed as above provided, the right to exercise the
Warrants shall terminate at the close of business on the Warrant Expiration
Date.
 
3. Notice.  Section 11 of the Warrant Agreement is hereby amended and restated
so as to be and read in its entirety as  follows:
 
“Section 11.  Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been made when
delivered or mailed first-class postage prepaid, or delivered to a telegraph
office for transmission as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           if to the Registered Holder of a Warrant Certificate, at the
address of such holder as shown on the registry books maintained by the Warrant
Agent;
 
(ii)           if to the Company at:
 
OHR PHARMACEUTICAL INC. (formerly known as BBM Holdings, Inc. and Broadband
Maritime Inc.)
489 5th Avenue, 28th Floor
New York, New York 10017
Attention: President
Telephone: 212-682-8452
Fax number: 212-644-0544


with a copy to:


Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention:  James Kardon, Esq.
Telephone: 212-478-7250
Fax number: 212-478-7400


or at such other address as may have been furnished to the Warrant Agent in
writing by the Company; and
 
(iii)           if to the Warrant Agent, at its Corporate Office.”
 
4. The Company agrees to indemnify and hold harmless the Warrant Agent against
any and all loss, liability, claim, damage and expense whatsoever (including
without limitation reasonable attorneys fees and expenses) arising out of or
based upon any false representation or warranty of, or breach or failure by the
Company to comply with any covenant made by, the Company herein.
 
5. The Warrant Agent makes no representations as to the validity or sufficiency
of this amendment.  The recitals above are statements of the company and the
Warrant Agent assumes no responsibility for their correctness.
 
6. Except as specifically provided herein, (i) the Agreement shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed, (ii) the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the parties under
the Agreement, nor constitute a waiver of any provision of any of the Agreement
except as specified herein, (iii) all references to this Agreement in the
Agreement and this Amendment shall refer to the Agreement as amended from time
to time, and (iv) this Amendment shall be subject to Sections 11 (as amended
hereby), 12, 13 and 14 of the Agreement.
 
7. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
instrument.  This Amendment 1 to Warrant Agreement shall be accepted, effective
and binding, for all purposes, when the parties shall have signed and
transmitted to each other, by fax or otherwise, copies of this Amendment 1 to
Warrant Agreement.  Except as expressly amended hereby, the Warrant Agreement
shall remain in full force and effect and is hereby ratified by the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment 1 to Warrant
Agreement to be duly executed and delivered by their proper and duly authorized
officers, as of the date and year first above written.




[SEAL]



OHR PHARMACEUTICAL INC.   STANDARD REGISTRAR AND TRANSFER COMPANY, INC., as
Warrant Agent                          
By:
 
 
By:
 
             






--------------------------------------------------------------------------------

 